DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-20-2020, 09-16-2020, 01-29-2021, and 02-05-2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Upon review, the restriction, filed 03-14-2022, of Species I and Species II are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lintaman (2018/0199659) in view of Hubbard (2009/0293240).
Regarding claim 1, Lintaman teaches an article of footwear comprising: 
a sole structure (fig 9, member 10); 
an upper including a first section and a second section and partially defining a foot-receiving cavity over the sole structure (fig 9, members 22 and 24); 
wherein the first section is fixed to the sole structure (member 22) and the second section articulates between an access position and a use position (member 22 articulates by member 30, para 0018), the foot-receiving cavity being more exposed in the access position than in the use position (para 0019); 
a strap extending from one of the first section and the second section; and at least partially forming a loop; and wherein the strap extends across the second section of the upper when the second section is in the use position (fig 9, para 0026); and 
wherein the strap has a distal portion configured to releasably secure to one of the first section or the second section with the looped handle exposed (fig 9, member 74, para 0026).  
Lintaman does not teach a looped handle extending from the strap.
Hubbard teaches a shoe strap (fig 1, member 200) and a looped handle (fig 6, member 250) extending from the strap.
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to modify the strap of Lintaman by adding a lopped handle to the strap, as taught by Hubbard, in order to help pulling the strap easier and also allow another strap goes as needed.
Regarding claim 2, the modified shoe Lintaman-Hubbard teaches all of the limitations and Hubbard further teaches the looped handle is attached to the strap at a first location and at a second location spaced apart from the first location, and the looped handle extends between the first location and the second location without connection to the strap (fig 4, member 252s and 254).  
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to modify the strap of Lintaman by adding a lopped handle to the strap, as taught by Hubbard, in order to help pulling the strap easier and also allow another strap goes as needed.
Regarding claim 3, the modified shoe Lintaman-Hubbard teaches all of the limitations and Hubbard further teaches the looped handle extends along a length of the strap from the first location to the second location, and an opening formed by the looped handle and the strap between the first location and the second location extends perpendicular to the length of the strap (fig 4, member 252s and 254).  
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to modify the strap of Lintaman by adding a lopped handle to the strap, as taught by Hubbard, in order to help pulling the strap easier and also allow another strap goes as needed.
Regarding claim 4, the modified shoe Lintaman-Hubbard teaches all of the limitations and Hubbard further teaches the looped handle extends along a width of the strap from the first location to the second location, and an opening formed by the looped handle and the strap between the first location and the second location extends parallel to a length of the strap (fig 4, member 252s and 254).  
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to modify the strap of Lintaman by adding a lopped handle to the strap, as taught by Hubbard, in order to help pulling the strap easier and also allow another strap goes as needed.
Regarding claim 5, the modified shoe Lintaman-Hubbard discloses the distal portion of the strap releasably secures to one of the first section or the second section nearer to a distal end of the strap than to a proximal end of the strap and the looped handle is disposed nearer to the distal end of the strap than to the proximal end of the strap (Lintaman, fig 9).  
Regarding claim 6, the modified shoe Lintaman-Hubbard discloses a first fastener portion secured to the strap nearer to the distal end of the strap than to the proximal end of the strap; and a second fastener portion secured to the one of the first section or the second section; wherein the first fastener portion is configured to releasably secure to the second fastener portion (Lintaman, fig 9, member 72 and 74, para 0026).  
Regarding claim 7, the modified shoe Lintaman-Hubbard teaches all limitations except the first fastener portion is secured to an inner side of the strap and the looped handle is secured to an outer side of the strap. However, as the looped handle is attached as the end of the strap, it would have been obvious to one of ordinary skill in the art to understand that the structure would have been function the same way as claimed in order to secure the strap to the fastener. 
Regarding claim 8, the modified shoe Lintaman-Hubbard teaches all limitations except the first fastener portion is secured to the strap directly opposite from the looped handle. However, as the looped handle is attached as the end of the strap, it would have been obvious to one of ordinary skill in the art to understand that the structure would have been function the same way as claimed in order to secure the strap to the fastener.
Regarding claim 9, the modified shoe Lintaman-Hubbard discloses a width of the strap between an upper edge of the strap and a lower edge of the strap varies between the distal end of the strap and a proximal end of the strap (Lintaman, fig 9, the end 72b is small than the rest of the strap).  
Regarding claim 12, the modified shoe Lintaman-Hubbard discloses a series of fasteners spaced apart from one another along an inner side of the strap (Lintaman, fig. 9, members 72b).  
Regarding claim 13, the modified shoe Lintaman-Hubbard discloses the series of fasteners along the inner side of the strap is configured as elongated strips disposed with lengths of the elongated strips extending perpendicular to a length of the strap (fig 9, para 0026).  
Regarding claim 14, the modified shoe Lintaman-Hubbard teaches all the limitations of claim 14 and Lintaman teaches in order embodiment that the fastener is hook-and-loop (para 0027). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to replace the one fastener to another fastener because they are function equivalent as being used to secure the strap two objects together.
Regarding claim 15, the modified shoe Lintaman-Hubbard discloses the upper defines a medial slit and a lateral slit both bounding the second section and both extending downward from an upper edge of the upper partway to the sole structure; and the strap extends across the medial slit and the lateral slit when releasably secured to the first section (Lintaman, fig 9, para 0026, the first and second upper portions are separated; therefore the slits must be there).  
Regarding claim 15, the modified shoe Lintaman-Hubbard discloses the second section has a fold region extending across the second section between a lowest extent of the medial slit and a lowest extent of the lateral slit; and the second section is thinner at the fold region than above the fold region and than below the fold region, the second section articulating at the fold region from the use position to the access position (fig 9, member 30).  
Regarding claim 17, the modified shoe Lintaman-Hubbard discloses the first section is a front section fixed to a forefoot region of the sole structure; and the second section is disposed at a heel region of the sole structure at least partially4S/N 16/904,854Atty Dkt No. NK1610 / 190135US02 rearward of the first section (Lintaman, fig 9, para 0026).  

Claims 10-11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lintaman (2018/0199659) and Hubbard (2009/0293240) as applied to claims 1 and 9 above, and further in view of Whewell et al. (2019/0021447).
Regarding claims 10-11, the modified shoe Lintaman-Hubbard teaches all limitations of claim 9 except the strap is wider at an intermediate portion of the strap than between the proximal end and the intermediate portion and than between the distal end and the intermediate portion; and the intermediate portion of the strap is disposed against the second section when the strap is releasably secured to the one of the first section or the second section, wherein the strap is convex3S/N 16/904,854Atty Dkt No. NK1610 / 190135US02 along the upper edge of the strap at the intermediate portion and convex along the lower edge of the strap at the intermediate portion.
Whewell teaches a shoe strap which is wider at an intermediate portion of the strap than between the proximal end and the intermediate portion and than between the distal end and the intermediate portion; and the intermediate portion of the strap is disposed against the second section when the strap is releasably secured to the one of the first section or the second section, wherein the strap is convex3S/N 16/904,854Atty Dkt No. NK1610 / 190135US02 along the upper edge of the strap at the intermediate portion and convex along the lower edge of the strap at the intermediate portion (fig 26A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shape of Lintaman by using the strap shape of Whewell because they both use to secure one thing to another. Thus, applicant does not provide any criticality or unexpected results why the strap must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Regarding claims 18-20, the modified shoe Lintaman-Hubbard teaches all limitations of claim 1 except a plurality of tensioning cables fixed to at least one of the upper or the sole structure at a first side of the first section and extending out of the first section of the upper and secured to the strap; and a plurality of looped cables fixed to at least one of the upper or the sole structure at a second side of the first section; wherein the plurality of tensioning cables extends through the plurality of looped cables, wherein the strap is non-releasably connected to the upper only by the plurality of cables, wherein, a fastener disposed at the first side of the first section; and wherein the strap is configured to releasably secure to the fastener at the first side of the first section to maintain tension in the tensioning cables prior to releasably securing to the second side of the first section.
Whewell teaches a shoe strap having a plurality of tensioning cables (fig 21A, member 405) fixed to at least one of the upper or the sole structure at a first side of the first section and extending out of the first section of the upper and secured to the strap; and a plurality of looped cables fixed to at least one of the upper or the sole structure at a second side of the first section; wherein the plurality of tensioning cables extends through the plurality of looped cables, wherein the strap is non- releasably connected to the upper only by the plurality of cables, wherein, a fastener disposed at the first side of the first section; and wherein the strap is configured to releasably secure to the fastener at the first side of the first section to maintain tension in the tensioning cables prior to releasably securing to the second side of the first section (fig 21B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add tensioning cable of Whewell in Lintaman fastener system, in order to enable system to be quickly closed and secured to a foot (Whewell, para 0002).
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732